             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:18 CV 300 MR WCM

LEAH MORAN, individually               )
and as executrix for the ESTATE        )
OF HEATHER GRACE BOONE                 )
LEVITSKY                               )
                                       )
                    Plaintiff,         )
       v.                              )
                                       )
 POLK COUNTY, POLK COUNTY              )
 SHERIFF’S DEPARTMENT,                 )
 TRANSYLVANIA COUNTY,                  )
 TRANSYLVANIA COUNTY                   )
 DETENTION CENTER, DONALD              )                 ORDER
 HILL, in his official and individual  )
 capacities, JOSHUA J. KUJAWA, in      )
 his individual capacity, SHELLEY      )
 STROUP, in her individual capacity,   )
 KYLE PASSMORE, in his individual      )
 capacity, JERRY MANN, in his          )
 individual capacity, MYLES B.         )
 MCCRARY, in his individual            )
 capacity, ROBBIE WORTHY, in his       )
 individual capacity, DAVID A.         )
 MAHONEY, in his official and          )
 individual capacities, NICHOLE        )
 BLACKWELL, in her individual          )
 capacity, UNKNOWN JOHN DOE            )
 EMPLOYEE OF TRANSYLVANIA              )
 COUNTY, in his individual capacity,   )
 and UNKNOWN EMPLOYEES OF              )
 TRANSYLVANIA COUNTY                   )
 DETENTION CENTER, in their            )
 individual capacities,                )
                                       )
                    Defendants.        )
                                       )
______________________________________ )

                                    1

     Case 1:18-cv-00300-MR-WCM Document 61 Filed 11/20/20 Page 1 of 2
      This matter is before the Court on Plaintiff’s Motion to Appoint Guardian

Ad Litem for Approval of Minor Child Settlement (the “Motion,” Doc. 60).

      For the reasons stated in the Motion, and with the consent of

Defendants, the Court finds that a Guardian Ad Litem should be appointed to

represent the minor beneficiaries of the wrongful death settlement reached in

this action, and that attorney Patrick Bryan may serve in this position.1

      Accordingly, Plaintiff’s Motion to Appoint Guardian Ad Litem for

Approval of Minor Child Settlement (Doc. 60) is GRANTED, and the Court

APPOINTS attorney Patrick Bryan to represent the minor beneficiaries of the

Estate of Heather Grace Boone Levitsky.



                                 Signed: November 20, 2020




1This Order does not address the particulars of any compensation for Mr. Bryan, as
that issue may be taken up more fully and appropriately when the proposed
settlement is considered for approval.
                                         2

     Case 1:18-cv-00300-MR-WCM Document 61 Filed 11/20/20 Page 2 of 2
